Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/22 has been entered.

Receipt is acknowledged of Amendments, Remarks and a Declaration filed on 03/08/22 and a supplemental Amendment and remark filed on 04/06/22. Claims 7 and 12-13 were amended on 03/08/22 and claims 1, 6, 12 and 14 were amended on 04/06/22. Claim 2 has been cancelled and no new claims have been added. Accordingly, claims 1, 3-23 remain pending, of which claims 10 and 19-23 were withdrawn. Claims 1, 3-9, 11-18 are under examination on the merits.  

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Wolffe on 05/09/22.
The application has been amended as follows: 
In claim 1, line 3, after “spherical particles” add -, each particle-.
In claim 1, line 5, delete -functional additive comprising-. 
Cancel claim 6.
In claim 7, line 2, delete -functional additive- and insert -pH adjusting / buffer-. 
In claim 8, line 2, delete -functional additive- and insert -pH adjusting / buffer-. 
In claim 10, line 2, delete -and- and replace with -,-.
In claim 10, line 3, delete -or cellulose derivative- and -or starch derivative-. 
In claim 12, line 4, after “spherical particles” add -, each particle-.
	Cancel claim 19. 

	Rejoin withdrawn claims 10 and 20-23.

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art teach dry powder formulations for intranasal administration comprising an active agent and one or more adjuvants including carriers such as lactose and buffers. For example, Standley et al, of record, and Nagata et al (US 20100178331, not made of record), teach mixing an active agent particle such as epinephrine and adjuvants such as buffers and lactose for nasal administration. However, none of the references teach a formulation in dry powder form comprising a batch of particles wherein each particle consists of an anaphylactic adrenergic receptor agonist and a pH adjusting/ buffer agent and a batch of carrier particles. 
Applicants have persuasively argued that “As set forth in the Declaration, Example B, and Figs. 2 and 3, the interactions of between the pH adjusting agent and the active epinephrine occur at molecular or ionic level. No distinct spherical particles of epinephrine bitartrate alone, or of the pH adjusting agent di-sodium hydrogen phosphate alone were observed. As a result, the presently claimed dry powder composition consistently and continuously provides the required physiological pH immediately upon contact with nasal mucosa fluids. It is a “ready-to-use” composition, and does not require any “time” for the pH adjustment to occur, which is in contrast to the disclosure of Standley, where time is needed to accomplish the acid-base reactions between separate particles” (See Remarks page 9).

Claims 1, 3-5, 7-18 and 20-23 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616